On June 13, 2018, Petitioner was suspended from the practice of law for a period of fifteen (15) days, from the date of the opinion. He has now filed an affidavit requesting reinstatement pursuant to Rule 32, of the Rules for Lawyer Disciplinary Enforcement contained in Rule 413, SCACR.
This request is granted and he is hereby reinstates as an inactive member of the South Carolina Bar. This reinstatement is conditioned on his completion of the Legal Ethics and Practice Program Ethics School in September 2018. Proof of completion should be promptly provided to the commission *926of Lawyer Conduct and Office of Disciplinary Counsel.
/s/ Donald W. Beatty, C. J.
FOR THE COURT